Case: 21-40654     Document: 00516366077         Page: 1     Date Filed: 06/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 22, 2022
                                  No. 21-40654
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hermenegildo Espino-Trejo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-1667-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Hermenegildo Espino-Trejo appeals his 240-month sentence
   following his guilty plea conviction for conspiracy to import 500 grams or
   more of methamphetamine. Espino-Trejo challenges the district court’s
   determination that he did not qualify for a mitigating role adjustment under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40654      Document: 00516366077           Page: 2     Date Filed: 06/22/2022




                                     No. 21-40654


   U.S.S.G. § 3B1.2. He contends that he should have received a two-level
   downward adjustment for his minor role in the offense because he was merely
   a courier who acted under duress. Our review of this issue is for clear error.
   See United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016). In view of the
   record as a whole, Espino-Trejo did not show that he was substantially less
   culpable than the average participant or that he was peripheral to the criminal
   activity. See § 3B1.2, comment. (nn.3 & 5); United States v. Anchundia-
   Espinoza, 897 F. 3d 629, 634-35 (5th Cir. 2018); Castro, 843 F.3d at 612.
          To the extent Espino-Trejo asserts that the district court erred by not
   making any findings as to the average participant in the conspiracy or whether
   his participation was substantially less culpable for purposes of § 3B1.2, this
   issue is reviewed for plain error. See United States v. Pike, 979 F.3d 364, 365
   (5th Cir. 2020), cert. denied 141 S. Ct. 1278 (2021). Espino-Trejo has shown
   no clear or obvious error as he did not request that the district court articulate
   its reasoning at sentencing. See Pike, 979 F.3d at 365-66.
          For his challenge to the imposition of the importation enhancement
   under U.S.S.G. § 2D1.1(b)(5), Espino-Trejo asserts the enhancement was
   unwarranted because he was entitled to a mitigating role adjustment.
   Because, as discussed above, his mitigating role argument fails, Espino-Trejo
   was eligible for the importation enhancement. See § 2D1.1(b)(5)(B).
          Finally, Espino-Trejo has abandoned, for failure to adequately brief,
   any challenge to the substantive reasonableness of his sentence. See United
   States v. El-Mezain, 664 F.3d 467, 572 (5th Cir. 2011).
          AFFIRMED.




                                           2